UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4028


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CALVIN MORTIMER BRAME, JR., a/k/a C-Baby,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever III,
Chief District Judge. (5:10-cr-00285-D-1)


Submitted:   November 16, 2012            Decided:   December 13, 2012


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin Mortimer Brame, Jr., pled guilty to one count

of   conspiracy         to     distribute              and    possess       with     intent        to

distribute more than fifty grams of cocaine base, in violation

of 21 U.S.C. § 846 (2006). The district court sentenced Brame to

120 months’ imprisonment. Brame appealed, and we remanded for

resentencing         pursuant      to       the        Fair    Sentencing         Act     of      2010

(“FSA”), Pub. L. No. 111-220, 124 Stat. 2372. On remand, the

district       court    applied       the     FSA       to    Brame,      imposed       an     upward

variance       from     the    applicable              advisory      Guidelines         range       of

seventy     to        eighty-seven           months’          imprisonment,          and        again

sentenced      him     to    120   months’         imprisonment.           On     appeal,       Brame

challenges       this       sentence,        arguing          that   it     is    substantively

unreasonable.          We affirm.

               As we have explained, “no matter what provides the

basis for a deviation from the Guidelines range[,] we review the

resulting sentence only for reasonableness.” United States v.

Evans, 526 F.3d 155, 164 (4th Cir. 2008). In doing so, we apply

an abuse-of-discretion standard. Gall v. United States, 552 U.S.

38, 51 (2007). In assessing a sentencing court’s decision to

vary from a defendant’s Guidelines range, “we consider whether

the sentencing court acted reasonably both with respect to its

decision    to    impose       such     a    sentence          and   with       respect      to    the

extent    of    the     divergence          from       the    sentencing         range.”       United

                                                   2
States    v.    Hernandez-Villanueva,         473    F.3d    118,   123    (4th    Cir.

2007). We will find a sentence to be unreasonable “[i]f [the

sentencing] court provides an inadequate statement of reasons or

relies on improper factors in imposing a sentence outside the

properly calculated advisory sentencing range.” Id.

               Relying on Tapia v. United States, 131 S. Ct. 2382,

2393 (2011) (holding that a district court “may not impose or

lengthen a prison sentence to enable an offender to complete a

treatment      program   or   otherwise       to     promote      rehabilitation”),

Brame first asserts that the district court’s determination at

resentencing that the variance sentence was warranted, in part,

to provide him with an opportunity to receive training no longer

provides a valid reason for imposing an upward variance. Because

Brame did not raise a Tapia objection below, we review for plain

error only. Accord United States v. Hargrove, 625 F.3d 170, 184

(4th Cir. 2010) (applying plain error standard to “alleged error

that arose during the court’s statements explaining the basis

for the sentence it imposed”), cert. denied, 132 S. Ct. 292

(2011).    After    review    of    the   record,      we    find    no   basis     for

concluding that the district court would have imposed a lower

prison term, but for its consideration of rehabilitation. See

United    States    v.   White,     405   F.3d      208,    223   (4th    Cir.    2005)

(explaining      that,   in   the    sentencing       context,      a    plain    error

affects substantial rights only if there is a nonspeculative

                                          3
basis to believe that the sentence the defendant received was

longer than the sentence he would have received but for the

error). Accordingly, we conclude that, because any Tapia error

in    this    case   did     not    affect      Brame’s      substantial        rights,    the

district       court    did        not    plainly      err        in     relying     on   this

consideration in imposing the variance sentence.

               Brame next argues that the district court abused its

discretion      in     finding       that      such    an    extensive         variance    was

warranted in this case. However, we conclude after review of the

record that the court’s sentencing decision is reasonable in

light    of    Brame’s       history      of    recidivism,            which   reflects    his

disrespect for the law, and the need for the sentence to protect

the public and to deter Brame. The court’s consideration of the

relevant 18 U.S.C. § 3553(a) (2006) factors and articulation of

its reasons for varying from the Guidelines range support our

decision to defer to the district court’s determination as to

the extent of the variance. See United States v. Diosdado-Star,

630     F.3d     359,       366-67       (4th       Cir.)    (affirming          substantive

reasonableness         of    variance       sentence        six    years       greater    than

Guidelines      range       because      sentence      was    based       on   the   district

court’s examination of the § 3553(a) factors), cert. denied, 131

S. Ct. 2946 (2011); see also United States v. Angle, 598 F.3d

352, 359 (7th Cir. 2010) (“All that matters is that the sentence



                                                4
imposed be reasonable in relation to the ‘package’ of reasons

given by the court.”).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5